Citation Nr: 1007633	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for calluses 
of the left foot with hallux rigidus, status post 1st 
metatarsal osteotomy and cheilectomy of the 5th 
metatarsophalangeal joint (hereinafter referred to as a 
"left foot disorder").  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2007, the Veteran and his wife testified 
during a hearing at the RO conducted before the undersigned 
Veterans Law Judge.

This matter was the subject of a Board decision of August 
2007.  It was returned to the Board by Joint Motion to the 
United States Court of Appeals for Veterans Claims.  The 
matter was remanded to the RO in April 2008.  Development has 
been accomplished and the matter is now returned to the 
Board.


FINDINGS OF FACT

1.  Throughout the period in question, (other than when the 
temporary total rating was assigned) the objective and 
probative medical evidence of record preponderates against a 
finding that the Veteran's service-connected left foot 
disability was manifested by more than subjective complaints 
of pain and swelling, with a normal gait and weight bearing, 
normal range of motion of the left great toe, and no evidence 
of fatigue, incoordination, and weakness; left foot calluses 
covered less than 5 percent of the total exposed and body 
areas affected.  

2.  On physical examination on January 17, 2006, and 
thereafter, the Veteran's left foot disorder, now noted to 
include flat foot, painful callus formations on the left foot 
and osteotomy of the left great toe resulting in limitations 
of activity at the Veteran's place of employment and at home 
due to severe and almost constant pain.  This is commensurate 
with a moderate foot injury, but no more.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a left foot disorder are not met for the period 
prior to January 17, 2006, based largely on residual 
scarring.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & 2009); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, 
Diagnostic Codes (DCs) 5284, 7899-7804 (2009).

2.  From January 17, 2006, the criteria for a combined 20 
percent evaluation, but no more, for a left foot disorder 
have been met for residual scarring at 10 percent and a 
separate 10 percent rating for moderate foot impairment.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.10, 4.40, 
4.71a, 4.118, 73 Fed. Reg. 54708 (Sept. 23, 2008), DCs 5276, 
5280, 5281, 5284, 7819, 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in January 2005 
and April 2008) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, VA examination reports, and statements and 
testimony from the Veteran, his spouse, and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a March 2006 
letter.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Review of the record reflects that the Veteran was evaluated 
by analogy pursuant to DCs 7899-7804, found in 38 C.F.R. § 
4.118.  DC 7803 pertains to superficial, poorly nourished 
with painful repeated ulceration which warrants a 10 percent 
rating.  DC 7804 pertains to superficial, tender and painful 
scars which warrant a 10 percent rating.  Pursuant to 7805, 
scars may be rated on limitation of function of part 
affected.  

The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, 
which became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  A Veteran whom VA rated before such date under DCs 
7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria, irrespective of whether his 
or her disability has worsened since the last review.  The 
effective date of any award, or any increase in disability 
compensation, based on this amendment will not be earlier 
than the effective date of this rule, but will otherwise be 
assigned under the current regulations regarding effective 
dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Thus, the 
Board will consider both the former and current regulations 
in this case.

As previously discussed, the criteria for evaluating scars 
under DC 7804 were amended during the pendency of this appeal 
and became effective on October 23, 2008.  The new DC 7804 
addresses scars that are painful or unstable.  Under this 
code, a 10 percent evaluation is assigned where there are one 
or two scars; a 20 percent evaluation is assigned where there 
are three or four scars; and a 30 percent evaluation is 
assigned where there are five or more scars.  Note (1) of the 
code defines an unstable scar as one as to which there is 
frequent loss of covering of skin over the scar.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the Claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an Appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Background

In a June 1981 rating decision, the RO granted service 
connection for calluses of the left foot, and assigned an 
initial noncompensable disability rating under DC 7899-7806 
for skin disorders and residual scarring.  Following review 
of an August 1998 VA foot examination, that showed calluses 
and plantar warts on the left foot that were slightly tender, 
but were a problem for the Veteran as he was a salesman and 
on his feet a good deal, in a September 1998 rating decision, 
the RO assigned a 10 percent rating for the Veteran's left 
foot disability.  Subsequently dated rating determinations 
reflect that DC 7804 was the predominant code used to rate 
the Veteran's service-connected left foot disorder.  

VA medical records indicate that in June 2004, the Veteran 
was seen by a podiatrist with complaints of painful lesions 
on his feet for several years.  He said he was treated for 
warts in the past and had pain when thickened skin developed.  
The Veteran said he trimmed the lesions. He also had an itchy 
rash on the bottom of the left big toe that was beginning to 
spread.  He indicated that he had this problem since 
discharge from service.  He said that the lesion was examined 
under a lamp by a dermatologist several years ago but he had 
no information about it.  He also complained of heel pain 
that was sharp and aching and occurred on the bottom of his 
feet.  On examination, hyperkeratotic lesions were noted with 
an erythematous rash on the left foot and bilateral heel 
pain.  The assessment included tinea pedis, eczema, 
callosities, hallux limitus, and plantar fasciitis.  
Treatment included topical medication and gel inserts and 
surgical options were to be discussed.

In October 2004, the Veteran was seen in the VA outpatient 
podiatry clinic for follow up of his non-painful calluses 
that he said were cut two days earlier.  He said he had to 
cut them at least every one or two weeks.  On examination, 
there were palpable pedal pulses and the Veteran's skin was 
warm.  His toenails were thick, yellow, and dystrophic, 
bilaterally.  Hyperkeratotic lesions noted.  There was an 
erythematous rash on the plantar aspect of the left 
metacarpal phalangeal (MP) joint.  There was limited range of 
motion present and increased bilateral pain in the plantar 
heels extending to the plantar fascial bands.  The assessment 
included tinea pedis, eczema, callosities, hallux limitus, 
plantar fasciitis, hyperhidrosis/bromohidrosis, and 
onychomycosis.  The hyperkeratotic lesions were debrided.

In December 2004, the RO received the Veteran's current claim 
for an increased rating for his service-connected left foot 
disability.

A January 2005 VA outpatient record indicates that the 
Veteran had hammertoes of the left foot and was scheduled to 
undergo arthroplasty of the lesser digits of the left foot.

The Veteran underwent a VA dermatology examination in 
February 2005.  According to the examination report, he was 
seen for his left foot calluses that he treated with topical 
medications.  He complained of constant crusting, itching, 
and pain, with an abnormal sensation.  On examination, he had 
localized scaling with decreased or absent sensation.  He had 
scaling lesions over the first metatarsophalangeal (MTP) 
joint, and over the first proximal interphalangeal (PIP) 
joint and the plantar aspect of the first metatarsal that 
measured approximately 3 centimeters (cm) by 2 cm in size.  
The examiner reported that there was less than 5 percent of 
the exposed and the total body areas affected.  Results of X-
rays of the Veteran's feet showed no evidence of acute 
fracture or subluxation.  The diagnosis was left foot 
calluses.

When seen in the VA outpatient podiatry clinic two days 
later, on February 16, 2005, the record shows that the 
Veteran sought care for painful calluses and was scheduled 
for surgery on March 3, 2005.  He complained of a rash to the 
top of his big toe.  On examination, there were palpable 
pedal pulses and the skin temperature was warm.  
Hyperkeratotic lesions were noted on both feet.  Multiple 
tylomas and foot pain were noted.

The VA records, dated on March 3, 2005, indicate that the 
Veteran had pain and tylomas at the first and fifth MTP joint 
of the left foot.  The preoperative diagnosis was painful 
hallux rigidus and plantar-lacteal IPK (intractable plantar 
keratosis) 5th metatarsal, left foot.  He underwent a first 
metatarsal osteotomy of the left foot and a cheilectomy of 
the 5th MTP joint of the left foot.

When seen in the VA outpatient podiatry clinic on March 7, 
2005, the Veteran used a wheelchair, crutches, and surgical 
shoe, and had a dry dressing.  There was moderate edema and 
erythema to the first and fifth MTP joint with a dorsal 
longitudinal incision noted between these joints.

The Veteran returned to the VA outpatient podiatry clinic on 
March 23, 2005.  He was in a special shoe with an intact 
dressing and did not use crutches or an ambulatory aid.  
There was some periwound edema noted on the left foot.

When seen in the VA outpatient clinic on April 6, 2005, the 
Veteran used crutches and a special shoe.  His incision was 
well coated, and periwound edema of the left foot was noted.  
He was seen again in the Podiatry clinic on May 4, 2005 and 
still used a special shoe.  His incision was described as 
well healed with non-hypertrophic cicatrix.  There was no 
edema of the left foot.  He was to transition to a soft shoe 
as tolerated.  (A temporary total rating was assigned for 
post-surgical convalescence and is not otherwise at issue in 
this appeal.)

On July 27, 2005, the Veteran returned to the VA podiatry 
clinic wearing the special shoe.  His incisions were well- 
healed but with hypertrophic tissue within the cicatrix at 
the dorsum of the left 5th metatarsal head.  Right heel pain 
was noted.  Sharp debridement of the hypertrophic tissue was 
performed.

According to a November 2005 VA radiology report, X-rays of 
the Veteran's left foot were taken due to post operative 
pain.  The finding was no significant interval change since 
April 2005.  There were postoperative changes with placement 
of a leak orthopedic screw within the distal aspect of the 
first metatarsal that was stable and the bones remained 
osteopenic.

On January 17, 2006, the Veteran underwent VA examination for 
his feet.  According to the examination report, he complained 
of worsening painful corns and calluses on both feet that 
needed routine trimming and started in service.  He had 
intermittent podiatry treatment since discharge for them.  
The trimming caused bleeding and was painful to walk on for 
one or two days afterward.  In March 2005, the Veteran 
underwent surgery on the left foot for painful tylomas, with 
a 1st metatarsal osteotomy and a cheilectomy of the 5th MTP 
joint, both on the left foot.  His current treatment included 
topical medications applied daily and ibuprofen for severe 
foot pain that was ineffective in relieving symptoms.  He 
wore a specially fitted "boot" if his foot was particularly 
painful.

Further, the Veteran said he was able to stand for 15 to 30 
minutes, and walk one quarter of a mile.  He had an orthotic 
insert and "1 Crutch" that he used intermittently, but 
frequently, and was fairly effective.  The Veteran had left 
foot swelling and tenderness while standing, with spasm, 
pain, stiffness, redness, and lack of endurance with standing 
and walking.  He denied fatigability, incoordination, and 
weakness.  He denied a toe deformity and said the calluses 
were on the bottom of his foot, the 1st MTP, bottom of the 
foot at the 5th MTP, and the heel.

On examination, there was no abnormal motion, crepitus, 
edema, effusion, fatigability, instability, or muscle atrophy 
observed.  Redness was noted on the inner aspect of the foot 
on the side and bottom.  There was also no spasm, tenderness, 
weakness, or incoordination.  Skin abnormalities and callus 
formation were noted. A tender callus was not noted.  There 
was no ulceration or other skin breakdown.  There were no 
corns.  A dark red mottled appearance to the side of the 
foot, medial aspect, was noted.  The Veteran's gait was 
normal and there was no evidence of abnormal weight bearing.  
There was a deformity or structural abnormality of the foot 
and bilateral flatfeet was reported.  On the left, non weight 
bearing was normal and weight bearing was inward bowing.  
There was no pain or spasm on manipulation.  There was no 
forefoot or midfoot misalignment or pronation.  There was no 
hallux valgus or pes cavus nor were there hammertoes.  Range 
of motion of the 1st MTP joint on the left was normal.  There 
was no pain, fatigue, incoordination, lack of endurance, or 
weakness and no additional limitation of joint motion due to 
these factors.  It was noted that X-rays taken in April 2005 
showed an osteotomy involving the right first metatarsal head 
and placement of a metallic orthopedic screw in oblique 
fashion.  No acute fractures or dislocations were seen and 
bones were osteopenic.

The VA examiner commented that the Veteran was a salesman who 
lost 32 weeks from work in the last year due to pain and 
disability after surgery.  The diagnoses included bilateral 
flat feet, hallus valgus on the right foot, and painful 
callus formations bilaterally.  Significant occupational 
effects were noted due to pain that caused increased 
absenteeism.  It was noted that painful foot calluses 
impacted all areas of activity causing the Veteran to limit 
activity or curtail activity due to pain and fatigue.  The VA 
examiner further reported that hallux rigidus of the left 
foot was associated with the service-connected calluses.

During his March 2007 Board hearing, the Veteran said he had 
left foot surgery in March 2005, after which his foot was 
dressed, wrapped and placed in a special boot and he was 
advised not to bear weight.  He used crutches for two or 
three months until about July when he was able to place 
weight on his foot.  He was unable to fully return to work 
until late August when the special boot was removed and he 
had to hire a driver to drive his truck so he could make 
scheduled deliveries.  The Veteran complained of left foot 
swelling, numbness, and calluses under his toes that were 
painful and required trimming, with shooting pain up his left 
leg.  He had pain under his big and little toes.  His wife 
testified that the Veteran's foot swelled and he complained 
of pain and kept it elevated at home.

Subsequently dated records reflect occasional treatment for 
left foot complaints.  For example, in June 2008, the Veteran 
reported painful calluses, and surgical debridement of corns/ 
calluses times 4 was to be considered in the future.  He had 
the same complaints in May 2009.  

When examined by VA in July 2009, the Veteran reported 
painful calluses and corns on both feet that needed routine 
trimming.  He was currently prescribed numerous medications.  
Physical examination found no crepitus, edema, fatigability, 
instability, mass, muscle atrophy, spasm, heat, weakness, 
incoordination, ulceration, or other skin breakdown, and 
there was not coolness or corn.  There was abnormal motion of 
the left great toe, mild effusion of the posterior left 
ankle, redness, tenderness, and tender callus formation.  
There was a dart red mottled appearance to the side of the 
left foot, medical aspect.  The Veteran favored the left foot 
and put most of his weight on the right foot.  There was 
excess wear on the sole of the right show.  His circulation 
was normal.  Ankle dorsiflexion was 0 to 2-0 degrees, 
bilaterally.  Plantar flexion was from 0 to 45 degrees, 
bilaterally.  There was no limitation of motion on repetitive 
use.  Fatiguing caused no change in the range of motion (ROM) 
from pain, fatigue, weakness, or lack of endurance, or 
incoordination.  

The Veteran reported flare-ups, but the examiner indicated 
that he would have to resort to mere speculation in order to 
express additional limitation due to such.  The examiner 
noted that the Veteran was able to feel monofilament normally 
on both feet plantar aspect of all metatarsal heads.  There 
was mild decrease in light touch sensation over both heels.  
First MTP flexion was to 3- degrees with extension to0 
degrees.  First distal interphalangeal (DIP) flexion was only 
to 20 degrees and extension was to 0 degrees.  There was 
pain, fatigue, lack of endurance, and weakness.  These 
factors did not additionally limit joint function.  There was 
no incoordination.  

The examiner's final diagnoses included bilateral flat feet, 
hallux valgus, right foot, painful callus formation of both 
feet, and osteotomy of the left great toe MTP.  She noted 
that the left foot disability affected his daily life as it 
limited his ability to obtain and maintain substantially 
gainful employment.  She explained that he currently worked 
in sales and had to limit weight bearing activities of 
walking and driving for his work.  He was able to work at a 
desk with no problem.  

Finally, the examiner opined that the Veteran's left foot 
symptoms were at least as likely as not attributable to his 
service-connected left foot disability.  

Analysis

In a June 1981 rating decision, the RO granted service 
connection for calluses of the left foot, and assigned an 
initial noncompensable disability rating under DC 7899-7806.  
Following review of an August 1998 VA foot examination, that 
showed calluses and plantar warts on the left foot that were 
slightly tender, but were a problem for the Veteran as he was 
a salesman and on his feet a good deal, in a September 1998 
rating decision, the RO assigned a 10 percent rating for the 
Veteran's left foot disability.  The Veteran contends that 
current manifestations of his service-connected left foot 
disorder warrant a rating in excess of 10 percent.  

After consideration of the medical evidence as summarized 
above, it is determined that the Veteran is not entitled to a 
disability rating in excess of 10 percent pursuant to DC 7803 
or 7804, as the maximum rating is 10 percent.  Applying the 
amended DC 7801 to this claim, the Board also finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
pursuant to that amended codes in that the Veteran's left 
foot conditions does not cover more than 6 square inches.  
Moreover, the Veteran is already assigned a 10 percent 
evaluation, so DCs 7802, 7803, and 7804 do not allow for an 
increase because 10 percent is the highest rating available 
under those codes.  The Board has also considered whether any 
alternative DCs would allow for an increased rating.  There 
is no evidence that he has any of the disorders listed in DCs 
7806-7818 or 7821-7833, and thus those codes do not apply. 

Finally, the Board has considered DC 7805, which addresses 
"other scars," and allows for rating on the basis of 
limitation of function of the affected part.  However, the 
Board finds that none of the codes dealing with limitation of 
function result in a rating in excess of 10 percent.  For 
example, while flat foot is now noted as part of the service-
connected left foot disorder, more than moderate symptoms are 
not indicated.  Specifically, severe symptoms such as marked 
deformity, pronation, abduction, etc., pain on manipulation 
and use are simply not shown to be more than moderate in 
degree.  See DC 5276.  Moreover, while the Veteran has 
complained of pain in his feet and shown to have hallux 
rigidus, he has not complained of weakness, and in any case, 
the highest rating available under DC 5277 for weak feet is 
10 percent.  Ten percent is also the highest rating available 
pursuant to DCs 5280 and 5281 for hallux valgus and hallus 
rigidus.  

Thus, the Board finds that neither the former DC 7804 nor any 
alternative codes allow for an increased rating in this 
claim.  However, the Board has also considered whether the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination, or fatigability such that the Veteran's 
disability picture is more nearly approximated by a rating 
higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
evidence demonstrates almost constant foot pain.  At the 
January 2006 examination and at the more recently VA 
examination in July 2009, the Veteran reported constant foot 
pain which affected his ability to work resulting in 
increased absenteeism.  At the 2009 exam, he explained that 
he drove a truck and that pressing down on the foot pedals 
resulted in foot pain.  Also, he limited his activities at 
home in the hopes of lessening the compounding of foot pain 
when added to his work activities.

Taking the Veteran's pain complaints into consideration, the 
Board finds that his disability picture warrants an increased 
rating.  See DeLuca, 8 Vet. App. 202 (1995).  In reaching 
this conclusion, the Board has also taken into consideration 
the CAVC's decision in Vasquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008), where the Court, in discussing notice, stated:

[A] disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  Vasquez-Flores v. 
Peake, supra.  In light of the Court's emphasis on effects of 
disability on employment and daily living in Vasquez-Flores, 
the Board concludes that the Veteran's left foot pain, with 
consideration of its effect on his daily life and employment, 
warrants the higher rating granted herein.

In terms of assigning a rating under the appropriate DC, the 
Board finds that DC 5284 is the most applicable code which 
allows for an evaluation greater than 10 percent.  DC 5284 
addresses "other foot injuries."  A 10 percent evaluation is 
assigned for moderate injuries, a 20 percent evaluation for 
moderately severe injuries, and a 30 percent evaluation for 
severe injuries.  In light of the Veteran's consistent pain 
complaints and reports, the Board finds that the disability 
picture more nearly approximates the assignment of a separate 
10 percent rating for moderate foot impairment along with the 
10 percent assigned for residual scarring/skin pathology.  A 
moderately severe foot impairment is not shown as there is 
not functional limitation or other findings supporting the 20 
percent rating.  This separate 10 percent rating is assigned 
as of January 17, 2006, the date the increase is shown.

In reaching our conclusion, the Board has also considered 
Esteban v. Brown, in which the Court held that separate 
ratings could be assigned for a single injury where the 
injury produced more than one symptomatology.  Esteban, 6 
Vet. App. 259 (1994).  The Court clarified that the critical 
element in that case was that none of the symptomatology of 
the conditions was duplicative of or overlapping with the 
symptomatology of the other two conditions.  In this case, 
the Veteran's left foot condition has not produced more than 
one category of symptomatology.  Currently, manifestations of 
the left foot condition do not include significant, if any, 
residuals of the service-connected left foot scars.  Current 
residuals are best represented pursuant to DC 5284 regarding 
residuals of foot injury.  It is noted, however, that there 
is no loss of function not already contemplated by the 
increase based on DeLuca, above.  For example, there was no 
significant loss of motion of the left foot as demonstrated 
by the range of motion tests during the VA examinations in 
2006 and 2009.  Therefore, Esteban does not apply to the 
facts of this case and does not require a separate rating.

Finally, the evidence does not reflect that this disability 
has caused marked interference with employment (beyond that 
already contemplated in the assigned evaluation), or has 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Hence, referral for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for the left foot disorder, 
as described above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

The schedular criteria for a rating in excess of 10 percent 
for a left foot disorder, based on scarring/skin pathology 
are not met for the period prior to January 17, 2006.  The 
appeal is denied to this extent.

From January 17, 2006, the criteria for a combined 20 percent 
evaluation, but no more, for a left foot disorder have been 
met based on a separate 10 percent rating for moderate foot 
impairment.  The appeal is allowed to this extent subject to 
the law and regulations of governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


